SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á dos de Agosto de mil novecientos uno, en las diligencias para ejecución de la sentencia recaída en juicio declarativo de menor cuantía en cobro de pesos, instado por Don Eugenio Pérez Nieves, propietario, vecino de Toaralta, contra Don Angel Mí Berríos, vecino del Corozal y también propietario.; pendiente ante Nos, en. virtud de recurso de casación por infracción de ley, interpuesto por Pérez, representado y diri-gido por el Licenciado Don Rafael López Landrón, habién-dolo estado la parte recurrida por el Letrado Don Juan Hernández López, sin que concurrieran al acto de la vista,— Resultando: Que seguido por todos sus trámites el juicio de menor cuantía, instado por Don Eugenio Pérez Nieves, el extinguido Juzgado de lí Instancia de Vega-baja, en treinta de Abril de mil ochocientos noventa y ocho, dictó sentencia por la que, declarando con lugar la demanda, condenó á Don Angel M? Berríos á pagar á su demandante Don Eugenio Pérez la cantidad de ochocientos cincuenta y cuatro pesos con cincuenta y cuatro centavos de capital é intereses venci-dos, hasta la interposición de la demanda y los que se venzan hasta el definitivo pago, y en las costas del juicio.— Resultando: Que ya en la vía de apremio, se tasaron las costas causadas, se dió vista de la tasación á las partes, sin que hicieran ninguna manifestación en contra y se anunció para el veinte y nueve de Mayo del año anterior la subasta de una finca rústica, que se embargó á Don Angel Mí *104Berrios. — Resultando: Que el veinte y dos del citado Mayo Don Eugenio Pérez, comparece ante el Tribunal del Distrito de San Juan, manifestando que el demandado le había cedido por escritura pública la finca embargada y solicitó que se dejara sin efecto la subasta de la mencionada finca y se tuviera por desistido el procedimiento en virtud de la tran-sacción celebrada; y previa su ratificación, el Tribunal en Mayo veinte y tres del año último, tuvo por desistido á Don Eugenio Pérez de la continuación del juicio á su perjuicio y con las costas; cuya providencia se consintió por las par-tes. — Resultando: Que la finca en cuestión fué vendida y adjudicada en pago á Don Eugenio Pérez, por la total suma de capital, intereses y costas devengadas y adeudadas hasta el día de su otorgamiento, ó sea el veinte y uno de Mayo de mil novecientos. — Resultando: Que el representante de Be-rrios, solicitó que se requiriese á Pérez para que en el tér-mino de tercero día, consignase en Secretaría el importe de las costas, á cuya petición accedió el Tribunal por providen-cia de tres de Octubre del citado año próximo pasado. — Re-sultando : Que Don Eugenio Pérez, estableció el recurso de reforma contra esa providencia, fundándose en que su desis-timiento se limitó pura y exclusivamente á la subasta y no-á todo el juicio, ya terminado por sentencia firme, á cuya solicitud se opuso la parte contraria amparándose de Ios-términos estrictos de la providencia en que se tuvo por de-sistido á Pérez de la continuación del juicio á su perjuicio y con las costas. — Resultando: Que el Tribunal de Distrito de San Juan, en diez y nueve de Noviembre de mil nove-cientos, aduciendo como fundamento principal la escritura en que Pérez recibió la finca en pago de capital, intereses y costas adeudadas, hasta el día de su otorgamiento, veinte y uno de Mayo del citado año, declaró que no había lugar, con las costas, á la reforma solicitada, ordenando que Pérez estuviese á lo que en la providencia recurrida se disponía.— Resultando: Que contra ese auto, Don Eugenio Pérez ha interpuesto recurso de casación por infracción de ley, *105autorizado por los números 1? y 7? del artículo 1,690 de la Ley de Enjuiciamiento Civil y cita como motivos concretos del recurso: — 1? Infracción de los artículos 1,216 y 1,218 del Código Civil, en cuanto que en el auto recurrido se prescinde de la fuerza probatoria del escrito de desistimiento parcial y demás actuaciones sucesivas. — 2?- Error de hecho en la apreciación del escrito de desistimiento, el cual no se ha referido sino á las diligencias de apremio posteriores á la transacción. — 3?- Error de hecho y de derecho en la apreciación de los alcances de la providencia de veinte y tres de Mayo de mil novecientos, por idénticas razones.— 4? Oposición á la ejecutoria, la cual no ha sido modificada en el extremo de costas. — Cita además en el ingreso del escrito, entre otros artículos de la ley procesal, el artículo 1,693, porque se ha provisto en contradicción con lo ejecuto-riado, tocante al extremo de costas en estos procedimientos sobre ejecución de sentencia firme. — Visto: Siendo Ponente el Juez Asociado Don José M? Figueras Chiqués. — Conside-rando : Que es improcedente la alegación de error de hecho y de derecho y no tiene por tanto finalidad práctica, la cita de los artículos 1,216 y 1,218 del Código Civil, porque en esté incidente no ha habido apreciación de pruebas, ni la resolución recurrida deja de reconocer el contenido del escrito de desistimiento en los mismos términos que la parte recurrida, puesto que el Tribunal sentenciador se funda únicamente en la escritura de transacción de veinte y uno de Mayó de mil novecientos. — Considerando: Que el artículo 1,693 de la Ley de Enjuiciamiento Civil que se cita como infringido, no puede serlo por una sentencia del Tribunal de Distrito, contra la que se recurre, porque esa disposición sólo se refiere á la admisión del recurso. — Considerando : Que no habiendo apreciación de prueba en este pleito y no citándose ley ó doctrina legal infringidas, á pesar de fundarse también el recurso en el número 1? del artículo 1,690 de la Ley de Enjuiciamiento Civil, se ha faltado á las prescripciones de los artículos 1,718 y número 4? del 1,727 de la citada *106ley y no puede resolverse el recurso. — Fallamos: Que debemos declarar y declaramos no haber lugar á resolver el recurso de casación por infracción de ley interpuesto por Don Eugenio Pérez Nieves, á quien condenamos al pago de las costas; líbrese al Tribunal de este Distrito la certificación correspondiente con devolución de los autos que ha remitido á los efectos procedentes. — Así por esta nuestra sentencia, que se publicará en la Gaceta Oficial, lo pronunciamos, mandamos y firmamos.
José C. Hernández. — José M> Figueras. — Louis Sulzbá-cher.
. Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo, Don José M? Figueras Chiqués, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario sustituto certifico, en Puerto Rico á dos de Agosto de mil novecientos uno. — Eugenio Alvarez, Secretario sustituto..